Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division
William Luper, M.D.
(NPI: 1104988906),
Petitioner,
Vv.
Centers for Medicare & Medicaid Services.
Docket No. C-10-582
Decision No. CR2221

Date: August 18, 2010

DECISION DISMISSING REQUEST FOR HEARING

I dismiss the hearing request of Petitioner, William Luper, M.D. Petitioner did not
request reconsideration of the Centers for Medicare & Medicaid Services (CMS) decision
to revoke Petitioner’s billing privileges, and thus there is no reconsideration
determination for me to review.

I. Background

Petitioner is a pathologist. At the time of the revocation of his Medicare provider
number, Petitioner was a member of J.S. Wilkenfeld, M.D. & Associates, a pathology
practice group in Houston, Texas.

By letter dated June 15, 2009, pursuant to 42 C.F.R. § 424.535, CMS notified all eligible
Medicare providers, including Petitioner, that they must verify the accuracy of their
enrollment information by submitting a completed CMS 855 application within 60 days
from the date of that notice to avoid revocation of Medicare billing privileges. CMS
Exhibit (Ex.) 1, at 1. Petitioner alleges that the third-party billing service that his practice
group used did not receive this notice. Petitioner’s Brief (P. Br.) at 2.
By letter dated October 8, 2009, CMS notified Petitioner that his Medicare provider
number was currently in the revocation process. CMS Ex. 2. In that letter, CMS
requested Petitioner to submit a revalidation request within 30 days of the date of the
letter to avoid revocation. Jd. According to Petitioner, his billing service submitted the
revalidation materials (CMS 855] and 855R applications) to TrailBlazer Health
Enterprises, LLC (TrailBlazer), a Medicare contractor. P. Br. at 2. CMS states that it did
not receive these materials until November 17, 2009. CMS Br. at 6; CMS Ex. 4 (letter
dated Nov. 20, 2009, from CMS to Petitioner, acknowledging that CMS received
Petitioner’s materials on Nov. 17, 2009). Petitioner maintains that on November 12,
2009, his billing service received a telephone call from CMS regarding the revalidation
materials and requesting additional information. P. Br. at 2. According to Petitioner,
November 17, 2009 appears to be the date TrailBlazer received the supplemental
information requested in that telephone call. Jd. at 3.

By letter dated November 25, 2009, TrailBlazer notified Petitioner that his Medicare
provider number has been revoked effective November 7, 2009. CMS Ex. 5. It stated:

According to the Federal Register (42 CFR § 424.515) information,
requested from a provider as part of the revalidation process, must be
received within 60 calendar days after the date TrailBlazer Health
Enterprises” notified the provider of the need to revalidate. If the provider
fails to do so, TrailBlazer™ should revoke the provider’s billing privileges
using existing revocation procedures. An application CMS 855] and R was
requested on June 15, 2009. The requested information was not received
within the allotted time frame.

Id. The letter lists the following options for the Petitioner: (1) correct the noncompliance
by submitting a Correction Action Plan (CAP) within 30 days after the postmark date of
the letter, with evidence that Petitioner is in compliance with the Medicare requirements;
and/or (2) request reconsideration of the determination to revoke Petitioner’s billing
privileges within 60 days after the postmark date of the letter. Jd.

Petitioner, by his billing service, submitted a CAP with new CMS 855] and 855R
application forms in December 2009. Hearing Request Letter, dated Mar. 19, 2010 (HR).
In response, TrailBlazer notified Petitioner that he submitted expired versions of the
CMS application forms and required Petitioner to re-submit the information on current
orms. HR. Petitioner missed the deadline to submit these forms, as well as the deadline
to submit a request for reconsideration of the determination to revoke his Medicare
billing privileges. HR.

By letter dated March 19, 2010, Petitioner requested a hearing before an administrative
law judge (ALJ). HR. I was assigned to hear the case as a member of the Departmental
Appeals Board (Board) pursuant to 42 C.F.R. § 498.44. I issued an initial order on April
7, 2010, setting the briefing schedule of the parties. CMS filed a motion for summary
disposition dated May 7, 2010, accompanied by exhibits | through 9. During this time
period, Petitioner left J.S. Wilkenfeld, M.D. & Associates, and his new attorney was
granted an extension to file a response to CMS’s motion. Order Granting Extension,
issued May 21, 2010. Petitioner filed his response to CMS’s motion dated June 30, 2010
with one exhibit. Having received no objections, I admit all exhibits.

II. Issue, findings of fact and conclusions of law
A. Issue

The issue in this case is whether I may dismiss Petitioner’s hearing request.
B. Findings of fact and conclusions of law

I make findings of fact and conclusions of law to support my decision which are set forth
below as numbered headings.

1. I dismiss Petitioner’s hearing request for cause because he did not
request reconsideration.

My determination of whether to dismiss Petitioner’s request for hearing rests on the chain
of events that occurred after November 25, 2009, the date of the letter notifying Petitioner
of the revocation of his billing privileges (revocation notice).

Pursuant to 42 C.F.R. § 498.5(1)(1), “an existing provider . . . dissatisfied with an initial
determination . . . related to the denial or revocation of Medicare billing privileges may
request reconsideration.” Then, pursuant to subsection (2) of that same regulation, the
provider “dissatisfied with a reconsidered determination under paragraph (1)(1) of this
section . . . is entitled to a hearing before an ALJ.”

As stated above, in the revocation notice, Petitioner was advised that he had the
opportunity to request reconsideration “within 60 calendar days of the postmark date of
this letter.” CMS Ex. 5. At that time, Petitioner, through his billing services, submitted
only a CAP consisting of CMS 855] and 855R application forms. The Board stated the
following in DMS Imaging, Inc., DAB No. 2313, at 5 (2010): “Neither the Social
Security Act nor the implementing regulations provide for administrative review of a
contractor’s refusal to reinstate a supplier’s billing privileges on the basis of a CAP.”
Thus, I have no authority to review the refusal of the contractor to reinstate Petitioner’s
billing privileges. See id. at 8 (“The hearing officer conducting the reconsideration (and
the ALJ on appeal of the hearing officer decision) are limited to reviewing the basis for
revocation set out in the initial notice, not the merits of any contractor decision that
corrective action under a CAP was unacceptable.”) .
Petitioner could have also sought reconsideration at that time or at the time the CAP was
denied, so long as the request for reconsideration was within 60 days from receipt of the
notice of revocation. 42 C.F.R. 498.22. Petitioner did not request reconsideration from
the contractor at any time.

The regulations provide, in pertinent part, as follows:

On his or her own motion, or on the motion of a party to the hearing,
the ALJ may dismiss a hearing request either entirely or as to any stated
issue, under any of the following circumstances:

(a) Res judicata. There has been a previous determination or
decision with respect to the right of the same affected party on the same
facts and law pertinent to the same issue or issues which has become final .
. . without judicial consideration, because the affected party did not timely
request reconsideration . . . with respect to that determination or decision.

42 C.F.R. § 498.70. Because Petitioner did not request reconsideration and thus there is
no reconsideration determination for me to review, pursuant to 42 C.F.R. § 498.70(a), I
have the authority to dismiss Petitioner’s request for hearing for cause.

II. Conclusion

For the foregoing reasons, I dismiss Petitioner’s request for hearing.

/s/
Leslie A. Sussan
Board Member

